On Petition for Rehearing
On April 22,1986, this court issued a decision reversing as clearly erroneous the district court’s findings that appellants, the School Board of Palm Beach County, Florida and Superintendent Thomas J. Mills (collectively “the School Board”) had engaged in a pattern and practice of discrimination and had constructively discharged Mary Wardwell. We also vacated the district court’s finding that the School Board had intentionally discriminated against Wardwell and remanded this issue for further proceedings.
The School Board has moved to clarify our disposition of this case with respect to the district court’s injunction requiring the School Board to reinstate Wardwell as Assistant Director of Transportation. Our conclusion that the district court was clearly erroneous in finding a constructive discharge necessarily means that the injunction requiring reinstatement must be vacated.
The petition for rehearing is GRANTED to the extent that our previous opinion is amended to specify that the injunction requiring reinstatement is VACATED.